Case
 Case1:18-cv-02351-KLM
      1:18-cv-02351-KLM Document
                         Document1-10
                                  74 Filed
                                      Filed03/14/19
                                            09/14/18 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page11ofof77




                                                         DATE FILED: September 11, 2018 4:30 PM
                                      FILING ID: A6E365AD9268F
  DISTRICT COURT, CITY AND COUNTY OF DENVER,
  STATE OF COLORADO                   CASE NUMBER: 2018CV32713
  1437 Bannock Street
  Denver, CO 80202

  Plaintiff: FARMLAND PARTNERS INC.
  v.

  Defendants: ROTA FORTUNAE (WHOSE TRUE NAME
  IS UNKNOWN), JOHN/JANE DOES 2–10 (WHOSE
  TRUE NAMES ARE UNKNOWN)
                                                                       ▲COURT USE ONLY▲
  Attorneys for the Defendant Rota Fortunae:
  John A. Chanin, #20749                                              Case Number:
  Katherine A. Roush, # 39267                                         2018CV32713
  Melanie MacWilliams-Brooks, #45322
  FOSTER GRAHAM MILSTEIN & CALISHER, LLP                              Division: 376
  360 South Garfield Street, Suite 600
  Denver, Colorado 80209
  Phone: (303) 333-9810
  Fax: (303) 333-9786
  Email: jchanin@fostergraham.com, kroush@fostergraham.com
  mbrooks@fostergraham.com,



      REPLY IN SUPPORT OF MOTION TO RECONSIDER ORDER GRANTING
   SUBSTITUTED SERVICE OF FICTITIOUS DEFENDANTS JOHN/JANE DOES 2-10


          Plaintiff Farmland Partners, Inc.’s (“FPI”) Response fails to demonstrate that the Order

 for substituted service on the fictitious Doe defendants should not be reconsidered, for the

 following reasons.

          1.       First and foremost, Mr. Chanin’s sworn statement alone defeats FPI’s argument

 that serving Mr. Chanin on behalf of the non-existent Doe defendants is “reasonably calculated,

 under all the circumstances, to apprise the [Does] of the pendency of the action and afford them

 an opportunity to present their objections.” Cf. Rule 4(f); Willhite v. Rodriguez-Certa, 274 P.3d




 {00617541.DOCX / 3 }
                                                                                                EXHIBIT D-5
Case
 Case1:18-cv-02351-KLM
      1:18-cv-02351-KLM Document
                         Document1-10
                                  74 Filed
                                      Filed03/14/19
                                            09/14/18 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page22ofof77




 1233, 1240 (Colo. 2012). Mr. Chanin has averred that his client Rota Fortunae is an individual

 and no other person or entity worked for or on the at-issue statements. Because there are no

 “Doe” defendants, if Mr. Chanin is ordered to accept service on the alleged Does’ behalf, he

 “would not know where or to whom to provide notice.” Chanin Aff. ¶ 6.

          2.       It should go without saying that Mr. Chanin cannot give notice to nonexistent

 individuals or entities. And, if he can’t give notice to these nonexistent individuals or entities,

 substituted service on him on behalf of the alleged “Doe” defendants is improper under Rule

 4(f). Substituted service must satisfy due process, and due process requires notice. See Willhite,

 274 P.3d at 1241 (due process requires that substituted service “is reasonably calculated to give

 actual notice to defendants”).

          3.       Second, FPI itself concedes it does not even know if there are additional

 Defendants in this case. See Response at ¶ 20 (there is “an important factual question of whether

 Rota Fortunae worked alone[,] and if not alone, [with] how many and which people[.]”). FPI

 even argues that this “important” issue should be resolved later via discovery, not motions

 practice regarding service. So in short, FPI wants to first serve individuals it is not sure even

 exist, and then conduct discovery to determine if such individuals do in fact exist. This is

 nonsensical and puts the cart before the horse.

          4.       FPI is thus effectively arguing that Mr. Chanin—counsel for Rota Fortunae—has

 the burden of first identifying possible additional Defendants and then notifying them of the

 lawsuit. Not only is this beyond the scope of C.R.C.P. 4(f)’s requirements (which requires only

 that person receiving substituted service notify the defendant), but it is quite clearly not defense




 {00617541.DOCX / 3 }                               2
Case
 Case1:18-cv-02351-KLM
      1:18-cv-02351-KLM Document
                         Document1-10
                                  74 Filed
                                      Filed03/14/19
                                            09/14/18 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page33ofof77




 counsel’s job; it is Plaintiff’s burden to determine if there are additional potential defendants, and

 then to decide whether or not to sue them.

          5.       Third, FPI’s suggestion that Mr. Chanin’s affidavit is not trustworthy is

 unpersuasive at best. Rather than accept as true sworn testimony from an officer of the Court,

 FPI instead relies on “prior [unsworn] statements of Rota Fortunae and its counsel” such as the

 word “clients” or the use of “we” in the article, Resp. ¶¶ 3-7, 17, and Mr. Chanin’s non-response

 to an arbitrary deadline set by counsel for FPI asking if the alleged “Does” would reconsider

 authorizing Mr. Chanin to accept service on their behalf. These previous unsworn, ambiguous

 references to “clients” are neither binding nor problematic. Mr. Chanin (and previous counsel)

 have an ethical obligation to preserve client confidences, including, in this context, the identity—

 and even number—of clients, in discussions with opposing counsel. Now, Mr. Chanin’s affidavit

 is the only binding evidence before the Court.

          6.       Rota Fortunae also has a Constitutional right to remain anonymous and keep its

 singular or plural nature ambiguous. See, e.g., Doe v. 2TheMart.com Inc., 140 F. Supp. 2d 1088,

 1092, 1097 (W.D. Wash. 2001) (“Internet anonymity facilitates the rich, diverse, and far-ranging

 exchange of ideas[;] . . . the constitutional rights of Internet users, including the First

 Amendment right to speak anonymously, must be carefully safeguarded.”). Rota Fortunae

 worked to maintain that anonymity by using, at various times, both the singular “I” (such as in

 the disclaimers in the at-issue article) and the plural “we,” such as in the body of the article and

 later. This right to anonymity is even more important when the author is an SEC whistleblower

 regarding a publicly traded company.




 {00617541.DOCX / 3 }                               3
Case
 Case1:18-cv-02351-KLM
      1:18-cv-02351-KLM Document
                         Document1-10
                                  74 Filed
                                      Filed03/14/19
                                            09/14/18 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page44ofof77




          7.       FPI incorrectly castigates Rota Fortunae for using anonymity to evaluate FPI’s

 stock value based on FPI’s own publicly available information. But unflattering reviews of

 publicly traded companies using publicly available information are not only welcomed by the

 law, they are encouraged. See, e.g., Reliance Ins. Co. v. Barron’s, 442 F. Supp. 1341 (S.D.N.Y.

 1977). There, the Southern District of New York addressed the value of someone who is in the

 business of evaluating publicly disclosed accounting documents (as Rota Fortunae is) to the

 market:

          The public interest is served equally when reporters find a “Deep Throat” in the
          executive suite, and when an accounting professor spotlights for the financial press,
          in common language, business dealings he regards as improper, improvidence, or
          unfair to investors. Whether his conclusions are right is to be resolved generally in
          the free marketplace of ideas.

 Id. at 1349. In fact, it is precisely because Rota Fortunae’s speech involved a publicly traded

 company that it is protected under the First Amendment. Id.

          8.       Fourth, from the beginning of this litigation, FPI has acted as though it is a

 foregone conclusion that the comments made in the July 11th report on SeekingAlpha.com are

 false and defamatory as a matter of law. Yet FPI’s own conduct belies its rhetoric. Not once has

 FPI suggested that it has sought legal relief to have SeekingAlpha take down the published piece.

 Not once has FPI informed this Court that the website selected the article as an “Editor’s Choice”

 for the website--which it remains to this day. Rota Fortunae is an SEC whistleblower on a

 publicly traded company (which only highlights the absurdity of FPI’s claims of illegal market

 manipulation) and is entitled to robust First Amendment protections. FPI must meet a stringent

 burden of proof before it can demonstrate that Rota Fortunae’s comments were defamatory, and

 therefore, that Rota Fortunae cannot avail itself of its constitutional right to remain anonymous.


 {00617541.DOCX / 3 }                                4
Case
 Case1:18-cv-02351-KLM
      1:18-cv-02351-KLM Document
                         Document1-10
                                  74 Filed
                                      Filed03/14/19
                                            09/14/18 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page55ofof77




 See Doe v. Cahill, 884 A.2d 451, 457 (Del. 2005) (“[A] defamation plaintiff must satisfy a

 “summary judgment” standard before obtaining the identity of an anonymous defendant.”). By

 trying to serve alleged defendants before even determining if such defendants even exist, FPI is

 trying to avoid having to meet this burden.

          9.       Finally, FPI belatedly attempts to argue that the erstwhile “Doe” defendants also

 include individuals who may have taken a short position on FPI’s stock. This argument

 contradicts FPI’s own description of the Doe Defendants in its Complaint. FPI identifies

 “John/Jane Does 2-10, whose true names are unknown,” as “individuals or entities who worked

 with or for Rota Fortunae in connection with the false and misleading statements about Farmland

 Partners that Rota Fortunae made publicly in an internet posting and on Twitter, including

 members, partners, affiliates, employees, consultants, clients, agents, and/or counsel of or for

 Rota Fortunae.” Compl. ¶ 3. This description notably does not include individuals who may have

 had a short position on FPI’s stock, and FPI’s attempt to shoehorn additional alleged defendants

 as “Doe” Defendants should fail.

          10.      FPI’s argument that the fictitious Doe Defendants also include investors further

 improperly places the burden on Rota Fortunae’s counsel to determine if such individuals exist

 and if they are proper defendants. Again, this is not Defense counsel’s burden. Mr. Chanin has

 determined that Rota Fortunae—who wrote the article on SeekingAlpha—is an individual and

 there are no other individuals or entities who worked with or for Rota Fortunae on the at-issue

 statements.

          11.      As FPI’s Response and Exhibit A to the Response indicate, the parties conferred

 thoroughly on the relief requested in Rota Fortunae’s motion to reconsider. FPI objected to the


 {00617541.DOCX / 3 }                               5
Case
 Case1:18-cv-02351-KLM
      1:18-cv-02351-KLM Document
                         Document1-10
                                  74 Filed
                                      Filed03/14/19
                                            09/14/18 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page66ofof77




 relief requested in the motion to reconsider because FPI believes that the Order granting

 substituted service was proper.

          WHEREFORE, Defendant Rota Fortunae requests the Court grant an Order withdrawing

 its August 29, 2018 Order granted substituted service for defendants “John/Jane Does 2-10” on

 Mr. Chanin and denying Plaintiff’s motion for substituted service.


          DATED this 11th Day of September, 2018.

                                              FOSTER GRAHAM MILSTEIN & CALISHER, LLP


                                      By:     /s/    Katherine Roush
                                              John A. Chanin, #20749
                                              Katherine A. Roush, # 39267
                                              Melanie MacWilliams-Brooks, #45322
                                              Attorneys for Defendant Rota Fortunae




 {00617541.DOCX / 3 }                            6
Case
 Case1:18-cv-02351-KLM
      1:18-cv-02351-KLM Document
                         Document1-10
                                  74 Filed
                                      Filed03/14/19
                                            09/14/18 USDC
                                                      USDCColorado
                                                           Colorado Page
                                                                     Page77ofof77




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 11th Day of September, 2018, a true and correct copy of the
 foregoing REPLY IN SUPPORT OF MOTION TO RECONSIDER ORDER GRANTING
 SUBSTITUTED SERVICE OF FICTITIOUS DEFENDANTS JOHN/JANE DOES 2-10
 was electronically filed and served via Colorado Courts E-Filing upon the following:

 Scott F. Llewellyn
 Kyle S. Pietari
 Morrison & Foerster LLP
 4200 Republic Plaza
 370 Seventeenth Street
 Denver, Colorado 80202-5638
 sllewellyn@mofo.com
 kpietari@mofo.com


                                              /s/   Lucas Wiggins
                                              Lucas Wiggins




 {00617541.DOCX / 3 }                            7
